DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment
The response filed on 11/19/2020 has been entered and made of record. Claims 1, 3, 4, 15, 17, and 18 are amended. Claim 22 is cancelled, and claim 23 is added. Claims 1-18, 21, and 23 are pending.
Previous U.S.C. 102(a)(1) rejections over Cragun to claims 1-2, 5-6, 8-13, 15-16, and 21-22 and U.S.C. 103 rejections in view of Sherwani to claims 3-4 and 17-18 have been removed as necessitated by amendments.


Drawings
The drawings filed on date were accepted.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cragun et al (US 20100293500 A1; filed 5/13/2009) in view of Smith (US 20130346913 A1; filed 4/16/2013).


With regards to claim 1, Cragun discloses A method comprising: displaying an image on a first area of a touch-sensitive electronic display, the touch-sensitive electronic display comprising a first axis and a second axis which is orthogonal to the first axis; receiving touch input on a second area of the touch-sensitive electronic display, the second area comprising the first area (Cragun, abstract: “presenting image slices in a windowing environment based on multi-touch user input, the image slices generated by an imaging system”; Cragun, paragraph 26: “The input device 114 may be any device for providing multi-touch input to the computer 102. A multi-touch input device may include a touch screen”; Cragun, paragraph 27: “a display screen with an integrated touch screen (or touch pad)”); and detecting, from the touch input, a gesture type which is one of a plurality of detectable gesture types, wherein the plurality of detectable gesture types comprise a first gesture type and a second gesture type, wherein detecting the first gesture type comprises detecting a larger component of motion of the touch input along one of the first and second axes of the touch-sensitive electronic display than along the other of the first and second axes of the touch-sensitive electronic display and detecting the second gesture type comprises detecting a larger component of motion of the touch input along the other of the first and second axes of the touch-sensitive electronic display than along the one of the first and second axes of the touch- sensitive electronic display (Cragun, paragraphs 43-44 and Table II: Gestures can include “A number of fingers swiping in a direction (right/left, up/down, up-left, etc.) A number of fingers twisting in an orientation (clockwise, counterclockwise, etc.)”; The right/left and up/down gestures are interpreted as the gesture types being determined), and wherein: if the detected gesture type is the first gesture type…, the method comprises: adjusting, during the displaying the image, a display characteristic of the image in dependence on at least one detected characteristic of the motion of the touch input…; and if the detected gesture type is the second gesture type, the method comprises: ceasing to display the image on the touch-sensitive electronic display; and displaying a further image on the touch-sensitive electronic display (Cragun, paragraph 40 and Table I: “Table I shows illustrative actions: TABLE I Action examples Increase/decrease brightness of an image Increase/decrease contrast of an image Increase/decrease zoom of an image Scroll image up/down/left/right Move to a next/previous image Combine two images Perform edge detection and/or object identification in an image Link two images”; Cragun, paragraph 45: “The input manager 230 may also associate each gesture 156 with a corresponding action 152, according to one embodiment. Table III shows illustrative gesture associations”).
However, Cragun does not disclose yet Smith teaches if the detected gesture type is the first gesture type and the detected gesture type is detected in a non-zoomed-in display mode, the method comprises: adjusting, during the displaying the image, a display characteristic of the image (Smith, … if the detected gesture type is the first gesture type and the detected gesture type is detected in a zoomed-in display mode, the method comprises: performing a different adjustment to the image, during the displaying the image, than adjusting the display characteristic (Smith, abstract: “Responsive to user-produced gestures while in the zoomed-in mode, the device can navigate to other portions of the document while remaining in the zoomed-in mode, so that those other portions are also presented magnified.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cragun and Smith such that the actions performed by the gestures depend on the zoom state of the displayed image. This would enable a user to pan to different portions of the image while the image is zoomed-in, while maintaining the functionalities provided when the image is zoomed-out (Smith, paragraph 6: “an electronic device can be enhanced to enable its user to navigate about and view, on the device's display, different portions of a page or document while the device remains in a zoomed-in mode that magnifies the portion of the document that the device is currently displaying”).

With regards to claim 2, which depends on claim 1, Cragun discloses wherein the plurality of detectable gesture types comprises a third gesture type, wherein the first gesture type and the second gesture type are detectable in a first display mode for the image and wherein the third gesture type is detectable in a second display mode for the image, and wherein: if the detected gesture type is the third gesture type, the method comprises adjusting, during the displaying the image, the display characteristic of the image in dependence on at least one detected characteristic of the motion of the touch input .

With regards to claim 3, which depends on claim 2, Cragun discloses non-zoomed-in display mode and … the zoomed-in display mode (Cragun, paragraph 41: “the actions 152 may include adjusting brightness of an image, adjusting contrast of an image, adjusting zoom of an image”).
However, Cragun does not disclose yet Smith teaches wherein the first mode is the non-zoomed-in display mode and the second mode is the zoomed-in display mode (Smith, paragraph 77: “In block 1512, the device can perform a first type of operation that is mapped to a swipe gesture performed outside of a zoomed-in mode. As will be seen from the discussion below, this first type of operation can differ from a second type of operation that is mapped to a swipe gesture performed within a zoomed-in mode.” Also see figure 15 for relevant block diagram).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cragun and Smith such that the actions performed by the gestures depend on the zoom state of the displayed image. This would enable a user to pan to different 


With regards to claim 4, which depends on claim 3, Cragun discloses detecting the third gesture type comprises detecting an additional touch input compared to detecting the first gesture type (Cragun, paragraph 42: “Further, the input manager 230 defines a plurality of gestures 156. Each gesture 156 represents a discrete input from the user via the input device 114. That is, the user inputs a gesture 156 on a multi-touch input device 114. Further, each gesture 156 may include any number of fingers (from one or both hands) detectable by the input device 114.” Some gestures have more touch inputs than others – more fingers pressed).


With regards to claim 5, which depends on claim 2, Cragun discloses wherein detecting the third gesture type comprises detecting a larger component of motion of the touch input along the one of the first and second axes of the touch-sensitive electronic display than along the other of the first and second axes of the touch-sensitive electronic display (Cragun, paragraphs 43-44 and Table II: Gestures can include “A number of fingers swiping in a direction (right/left, up/down, up-left, etc.) A number of fingers twisting in an orientation (clockwise, counterclockwise, etc.)”; The right/left and up/down gestures are interpreted as the gesture types being determined along one of the axes).

 wherein detecting the first gesture type comprises detecting a plurality of touch inputs comprising the touch input (Cragun, paragraphs 43-44 and Table II: Gestures can include “A number of fingers swiping in a direction (right/left, up/down, up-left, etc.) A number of fingers twisting in an orientation (clockwise, counterclockwise, etc.)”; Cragun, paragraph 5: “defining a gesture based on at least a count of fingers represented in multi-touch user input”).

With regards to claim 8, which depends on claim 1, Cragun discloses wherein the second area is coincident with the first area (Cragun, paragraph 26: “The input device 114 may be any device for providing multi-touch input to the computer 102. A multi-touch input device may include a touch screen”; Cragun, paragraph 27: “a display screen with an integrated touch screen (or touch pad)”).

With regards to claim 9, which depends on claim 1, Cragun discloses storing an output display characteristic based on the adjusting the display characteristic of the image; and displaying a subsequent image with a subsequent image display characteristic based on the output display characteristic (Cragun, paragraph 64: “the action manager 210 performs an action 152 based on the number of fingers to generate resultant image slices… the image slices 154 are modified by performing the associated action, and the resultant image slices are stored in the storage 108”).

With regards to claim 10, which depends on claim 1, Cragun discloses storing an output display characteristic based on the adjusting the display characteristic of the image in an image file comprising image data representing the image (Cragun, paragraph 64: “the action manager 210 performs an action 152 based on the number of fingers to generate resultant image slices… .

With regards to claim 11, which depends on claim 1, Cragun discloses wherein the at least one detected characteristic of the motion of the touch input comprises at least one of: a length of the touch input; or a direction of the touch input (Cragun, paragraph 43: “Table II shows illustrative gestures:… A number of fingers swiping in a direction (right/left, up/down, up-left, etc.)”; Cragun, paragraph 45: “Table III shows illustrative gesture associations: TABLE III Gesture association example - action Gesture Associated action Two fingers swiping up Increase brightness Two fingers swiping down Decrease brightness Three fingers swiping up Increase contrast Three fingers swiping down Decrease contrast”).	

With regards to claim 12, which depends on claim 1, Cragun discloses wherein the display characteristic comprises at least one of: a tone mapping strength of a tone mapping applied to the image; a brightness of the image; a gamma correction strength of a gamma correction applied to the image; or a saturation of the image (Cragun, paragraph 40 and Table I: “Table I shows illustrative actions: TABLE I Action examples Increase/decrease brightness of an image Increase/decrease contrast of an image Increase/decrease zoom of an image Scroll image up/down/left/right Move to a next/previous image Combine two images Perform edge detection and/or object identification in an image Link two images”).

With regards to claim 13, which depends on claim 1, Cragun discloses wherein the first axis is a substantially vertical axis and the second axis is a substantially horizontal axis, detecting the first gesture type comprising detecting the larger component of the motion of the touch input along the first axis and detecting the second gesture type comprising detecting the larger component of the motion of the touch input along the second axis (Cragun, paragraphs 43-44 and Table II: Gestures can include “A number of fingers swiping in a direction (right/left, up/down, up-left, etc.) A number of fingers twisting in an orientation (clockwise, counterclockwise, etc.)”; The right/left and up/down gestures are interpreted as the gesture types being determined along one of the axes).

Claims 15-16 recite substantially similar limitations to claims 1-2 respectively and are thus rejected along the same rationales.


Claims 17-18 recite substantially similar limitations to claims 3-4 respectively and are thus rejected along the same rationales.


With regards to claim 21, which depends on claim 2, Cragun discloses wherein the display characteristic is a non-positional display characteristic of the image (Cragun, paragraph 37: “The image presenter may also define modes (i.e., modes of image manipulation) that provide default values for attributes”; Cragun, paragraph 49: “In one embodiment, each action 152 may include one or more attributes (or parameters). Performance of an action may be defined by one or more attributes. That is, an attribute may specify a manner in which an associated action is to be performed”; Cragun, paragraph 40 and Table I: “Table I shows illustrative actions: TABLE I Action examples Increase/decrease brightness of an image Increase/decrease contrast of an image Increase/decrease zoom of an image Scroll image 

With regards to claim 23, which depends on claim 1, Cragun does not disclose yet Smith teaches wherein the different adjustment comprises scrolling the image (Smith, abstract: “While in this mode, the device can react to user-produced gestures in a manner that is different to the manner in which the device would react to the same gestures otherwise. Responsive to user-produced gestures while in the zoomed-in mode, the device can navigate to other portions of the document while remaining in the zoomed-in mode, so that those other portions are also presented magnified”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cragun and Smith such that the actions performed by the gestures depend on the zoom state of the displayed image, and include a panning/scrolling action. This would enable a user to pan to different portions of the image while the image is zoomed-in, while maintaining the functionalities provided when the image is zoomed-out (Smith, paragraph 6: “an electronic device can be enhanced to enable its user to navigate about and view, on the device's display, different portions of a page or document while the device remains in a zoomed-in mode that magnifies the portion of the document that the device is currently displaying”).

	


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cragun et al in view of Smith, and further in view of Jobs et al (US 2008/0122796 A1; filed 9/6/2006).

 wherein ceasing to display the image on the touch-sensitive electronic display comprises moving the image off the touch-sensitive electronic display along the other of the first and second axes of the touch-sensitive electronic display.
However, Jobs teaches wherein ceasing to display the image on the touch-sensitive electronic display comprises moving the image off the touch-sensitive electronic display along the other of the first and second axes of the touch-sensitive electronic display (Jobs, abstract: “a command to transition from displaying a respective item in a set of items to displaying a next item in the set of items.” Jobs, paragraph 357: “In some embodiments, the user can also initiate viewing of the next image by making a swipe gesture 1220 from right to left on the image.”).
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Cragun and Jobs such that a horizontal swipe gesture upon the screen will navigate to the next image using a transition. This would have helped create “touch-screen-display electronic devices with more transparent and intuitive user interfaces for translating imprecise user gestures into precise, intended commands that are easy to use, configure, and/or adapt” (Jobs et al, paragraph 162). 
 



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cragun et al in view of Smith, and further in view of JPEG (“Overview of JPEG XT”; <https://jpeg.org/jpegxt/>; published 12/15/2015).

 wherein the image is in an 8-bit JPEG (Joint Photographic Experts Group) format or a more than 8-bit JPEG XT format.
However, JPEG teaches wherein the image is in an 8-bit JPEG (Joint Photographic Experts Group) format or a more than 8-bit JPEG XT format (JPEG: “JPEG XT (ISO/IEC 18477) specifies a series of backwards compatible extensions to the legacy JPEG standard… JPEG XT extends the JPEG specification…”).
It would have been obvious to a person of ordinary skill in the art to have combined Cragun and JPEG such that the images are stored in a JPEG XT format. This would have helped to “address several requirements that have become important in recent years, such as compression of images with higher bit depths (9 to 16 bits), high-dynamic-range imaging, lossless compression, and representation of alpha channels” compared to standard JPEG formats (JPEG).


Response to Arguments

Applicant's arguments filed 11/19/2020 with regards to claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the combination of Cragun and Sherwani does not teach the amended claims. Examiner agrees, and has removed the rejections to claims 3-4 and 17-18 in view of Sherwani and added new rejections above in view of Smith.
Applicant's arguments filed 11/19/2020 regarding claim 9 have been fully considered but they are not persuasive. Applicant argues that the reuse of an output display characteristic onto a .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cunningham (US20130238724A1): Teaches sharing and editing images using gestures.
Christie (US20110239155A1): Teaches scrolling, controlling, editing and manipulating files using touch controls.
Dorninger (US 20150089452 A1): Teaches using vertical and horizontal inputs to change characteristics such as brightness and saturation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178